Citation Nr: 1647797	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-39 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's pseudofolliculitis barbae (PFB) for the period prior to July 18, 2008.

2.  Entitlement to an evaluation in excess of 30 percent for the Veteran's PFB for the period on and after July 18, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION
The Veteran served on active duty from September 1978 to January 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missiouri.

The issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board remanded this case for further evidentiary development in May 2016, directing the RO to obtain a color photograph discussed at the Veteran's August 2015 examination.  In May 2016, the RO asked the Veteran to send in the color photograph.  When the Veteran did not comply with the RO's May 2016 request, the RO re-adjudicated the claim and sent it back to the Board.  The RO never sent a second request to the Veteran, inquiring again about the photograph.

The Board finds that another remand is in order; under 38 C.F.R. § 3.159(3)(C), the government has a duty to send at least two requests to the Veteran to obtain private medical information.

Accordingly, the case is REMANDED for the following action:

Associate with the record the color photograph cited in the report of the August 2015 skin examination conducted for the VA.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


